Title: From Thomas Jefferson to Christian Frederick Michaelis and Others, 4 February 1787
From: Jefferson, Thomas
To: Michaelis, Christian Frederick,et al.



Sir
Feb. 4. 1787

The American Philosophical Society having heretofore done themselves the honour of naming you one of their members, the President has been pleased to transmit to me the Diploma made out in the forms used by the society, and authenticated by their seal. I do myself the honour of forwarding it to you and at the same time of assuring you of the sentiments of esteem & respect with which I have the honour to be Sir Your most obedient & most humble servant,

Th: Jefferson

